DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1-20 are pending in the application. Claims 1, 4, 8, 11, 15 and 16 are amended. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2020 has been considered by the examiner.
Response to Arguments / Amendments
Applicant’s arguments have been fully considered but are rendered moot in view of the new ground of rejection necessitated by amendments initiated by the applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-9, 11, 14-16 and 18 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US 20180270531, hereinafter Ye) in view of Cooper et al. (US 6118456, hereinafter Cooper) and Chou et al. (US 20170347122, hereinafter Chou).  
Regarding Claim 1, Ye discloses a server ([0035], FIG.1), the server comprising: 
a memory ([0075], Fig.5, data storage block 510) configured to store three-dimensional (3D)   ([0035], FIG.1, Virtual reality (VR) 360 degree video service provider 132 (server); [0058], FIG. 2, #390, Virtual reality (VR) content of three-dimensional (3D) objects); 
a communication interface ([0035], FIG.1, distribution system, network backbone 105) configured to receive, from a client device, information indicating a view field of the client device in the 3D content ([0004], edge resource adapting the VR content according to the FOV information); and
a processor ([0035], FIG.1, content adaptation engine (CAE) 116; [0074] FIG. 5, processor 502) configured to:
identify an amount of bandwidth available to stream the 3D content to the client device ([0050], 115 receives a wireless link condition that includes one or both of an available bandwidth at the UE 120 or a latency characteristic of the wireless link indication from the UE requesting or receiving the VR content [0065], maintaining a VR content latency sensitivity via a table lookup to determine whether or not to identify and use an edge resource to service the request); and
the processor is configured to:
identify a first subset  the one or more objects that are at least partially within the view field of the client device ([0070], FIG. 4, #440, field of view FOV data from the user equipment (UE); [0073], determine the mobile network condition and receive the FOV data and adjust the VR content being provided; [0039] adapting the VR content according to the FOV information and the wireless link condition indication; [0054], predicting future head position and to identifying  the VR content corresponding to the predicted future head position); and 
wherein the communication interface is further configured to stream the 3D content to the client device according to the assigned bandwidth ([0039], adapt the content to control bandwidth used based on the condition of the wireless link to the UE of the VR content that fits its FOV and the wireless link condition; [0072], FIG. 4, #460, #470, adapted VR content is rendered by the edge resource to offload the potentially resource intensive operation from the UE).
Ye also discloses achieve Low latency and high throughput by moving at least some of the processing to the edge resources 115 from the network backbone 105 based on field of view (FOV) information from the UE ([0039]) and , adaptation of the VR content based on the FOV data and network condition ([0070], FIG. 4, #450).
However, Ye does not explicitly disclose comparing a position of the one or more objects within the 3D content to any portion of the one or more objects that are within the view field of the client device  and assigning a greater amount of the bandwidth that is available to the first subset of the one or more objects than a second subset of the one or more objects that are not within the view field of the client device and the streaming includes the first subset and the second subset of the one or more objects.
Cooper, from the same or similar field of endeavor, teaches comparing a position of the one or more objects within the 3D content to any portion of the one or more objects that are within the view field of the client device (C. 6, ll. 33-38,  FIG. 4, S2, object assessment function 22 determines what objects are within the current Scene that is captured with the Viewpoint for this update cycle. This can be performed, for example, by comparing the current viewpoint with the position and geometry of each object's bounding box Stored in object list 20) and  assigning a greater amount of the bandwidth that is available to the first subset of the one or more objects than a second subset of the one or more objects that are not within the view field of the client device (C. 6, ll. 41-47, FIG. 4, S4, Operating on only visible objects reduces the number of objects that need to be considered at any one time and makes the algorithm more amenable to large data Sets. If a visible object has been previously queued as needing data, but then falls outside the viewpoint of the hypothetical viewer or otherwise becomes not visible, it is removed from priority queue 24).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of field-of-view (FoV) based streaming processes as taught by Cooper (C. 6, ll. 41-47, FIG. 4) into the bandwidth controlled stream the 3D system of Ye in order to allow for immediate response to a changing view position, and reduces visual latency, defined as the time that lapses until an object having a data deficit gets that data and latency is reduced for important objects at the cost of lesser objects. Because important objects are those which contribute most to the 
Ye and Cooper do not explicitly disclose handling the 3D data as point cloud data.
Chou teaches handling the 3D data as point cloud data ([0016], FIG. 5 encoder uses a transform such as a region-adaptive hierarchical transform ("RAHT") on attributes of occupied points in point cloud data (one or more objects in three-dimensional ("3D") space; [0041], FIG. 1,  with computer system (100) includes storage (140)).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of 3D data as point cloud data as taught by Chou ([0016]) into the bandwidth controlled stream the 3D system of Ye and Cooper in order to provide scalable compression and decompression of point cloud data in a manner that is computationally efficient and effective in terms of rate-distortion performance (Chou, [0007]).
Regarding Claim 2, Ye in view of Cooper and Chou discloses the client device of claim 1, wherein the processor is further configured to: 
Ye further discloses when at least one but not all vertices of a first object, of the one or more objects is within a range of the view field determine that the first object is partially within the view field ([0039], the edge resource receives VR content responsive to a VR session request from a UE, receives field of view (FOV) information from the UE and adapts the VR content according to the FOV information); and 
when none of the vertices of the first object  are within the range of the view field, determine that the first object is([0040], The edge resources perform content adaption according to a FOV information received from the UE 120, along with a FOV prediction).

Regarding Claim 4, Ye in view of Cooper and Chou discloses the client device of claim 1, 
Chou further discloses wherein: the 3D point cloud data comprise the one or more objects, each of the one or more objects contain one or more hierarchical levels of nodes from a root node level to a maximum level and to create the one or more hierarchical levels of nodes, for a first object, of the one or more objects, the processor is configured to:  set the first object as  the root node level, and incrementally divide each level node into multiple sub-level nodes from the root node level ([0121], FIG. 9, hierarchical organization applied to point cloud data for octtree structure coding such as geometry is compressed and decompressed using octtree scanning of points in 3D space; [0123],  Octtree compression and decompression use a scanning pattern along voxels of an octtree, FIGS. 9 & 10).

    PNG
    media_image1.png
    320
    495
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of 3D data as point cloud data as taught by Chou ([0016]) into the bandwidth controlled stream the 3D system of Ye and Cooper in order to provide scalable compression and decompression of point cloud data in a manner that is computationally efficient and effective in terms of rate-distortion performance (Chou, [0007]).
Regarding Claim 7, Ye in view of Cooper and Chou discloses the client device of claim 1, 
Chou further discloses wherein the processor is further configured to:  determine whether  at least one object of the second subset of the one or more objects, which are not within the view field of the client device, is within a threshold distance from the view field of the client device ([0280], a point cloud have different types of network connections and different views of the point cloud ; [0283], Fig. 9-10, separate point cloud into multiple partitions at a wide range of temporal, spatial, and/or SNR quality levels); and 
assign a lesser amount of the bandwidth to each of the at least one object that is within the threshold distance from the view field of the client device than the first subset of the one or more objects that are within the view field of the client device ([0016], FIG. 5 encoder uses a transform such as a region-adaptive hierarchical transform ("RAHT") on attributes of occupied points in point cloud data (one or more objects in three-dimensional ("3D") space); 
Furthermore, it would have been obvious to one of ordinary skill in the art to modify the teaching of Chou’s region-adaptive hierarchical transform ("RAHT") on attributes of occupied points in point cloud data to incorporate the features of Ye’s   latency and high throughput (bandwidth) based on wireless link condition indication and field of view (FOV)) because such a modification is the result of combining prior art elements according to known methods to yield predictable results of improving quality efficiency.
In addition to Cho, Cooper also discloses streaming the current field of view in high resolution (i.e. using most bandwidth for this part) and stream some (or all) of the adjacent parts (guard area or guard bands) in lower resolution (i.e. stream guard bands using some bandwidth) representing the image data needed to display the current view and possible future views shifted in an arbitrary direction with respect to the current view ([0178], FIG. 8).
Regarding Claim 8, 9 and 11 and 14, Method claims 8, 9, 11 and 14 of using the corresponding device claimed in claims 1, 2, 4 and 7, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding Claims 15, 16, 18 and 20, Non-transitory computer-readable medium claims 15, 16, 18 and 20 of using the corresponding device claimed in claims 1, 2, 4 and 7 and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Ye also discloses non-transitory computer-readable medium comprising program with the corresponding processor computing resources ([0074] FIG. 5).
Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US 20180270531, hereinafter Ye) in view of Cooper et al. (US 6118456, hereinafter Cooper), Chou et al. (US 20170347122, hereinafter Chou) and Nadler al. (US 20160203646, hereinafter Nadler). 

Regarding Claim 3, Ye in view of Cooper and Chou discloses the client device of claim 1, but does not explicitly disclose wherein the information indicating the view field is at least one of a projection matrix or a model view matrix. 
Nadler teaches wherein the information indicating the view field is at least one of a projection matrix or a model view matrix ([0005], matrix multiplications of a camera matrix, a world matrix and a projection matrix being performed that change various parameters, for example a field of view; [0019] projection matrices to create two images having a substantially hemi-spherical field of view for presentation to corresponding eyes of the user).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings projection matrix model as taught by Nadler ([0019]) into the bandwidth controlled stream the 3D system of Ye in view of Cooper and Chou in order to provide an improved system for providing virtual reality content (Nadler, [0012]).

Regarding Claim 10, Method claim 10 of using the corresponding device claimed in claims 3, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding Claim 17, Computer-readable medium claim 17 of using the corresponding device claimed in claims 3, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 

Allowable Subject Matter
Claims 5-6, 12-13 and 19 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL D FEREJA/Examiner, Art Unit 2487                                                                                                                                                                                                        /LERON BECK/Primary Examiner, Art Unit 2487